       Case 4:18-cv-06336-HSG Document 104 Filed 12/14/20 Page 1 of 5



 1   JENNIFER S. ROMANO (SBN 195953)
     NARAIN KUMAR (SBN 195953)
 2   CROWELL & MORING LLP
     515 South Flower Street, 40th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 622-4750
 4   Facsimile: (213) 622-2690
     jromano@crowell.com
 5   mgomes@crowell.com
 6   MICHAEL W. LIEBERMAN (admitted pro hac vice)
     CROWELL & MORING LLP
 7   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 8   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
 9   mlieberman@crowell.com
10   JARED L. FACHER (admitted pro hac vice)
     CROWELL & MORING LLP
11   590 Madison Avenue, 20th Floor
     New York, NY 10022
12   Telephone: (212) 223-4000
     Facsimile: (212) 223-4134
13   jfacher@crowell.com
14   Attorneys for Defendants
15   Additional Counsel located on the next page
16

17                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION
19
     JANE SMITH and JANE ROE, on behalf              Case No. 4:18-cv-06336-HSG
20   of themselves and all others similarly
     situated,                                     JOINT STATUS REPORT
21
                       Plaintiffs,
22                                                                 CLASS ACTION
            v.
23                                                 Judge: Hon. Haywood S. Gilliam, Jr.
     UNITED HEALTHCARE INSURANCE
24   CO. and UNITED BEHAVIORAL
     HEALTH,
25
                       Defendants.
26

27

28
                                                                                   JOINT STATUS REPORT
                                                                                CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 104 Filed 12/14/20 Page 2 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (310) 564-0040
 4   meiram@psych-appeal.org
 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 7   485 Madison Ave., 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (917) 261-5864
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10   npeyser@zuckerman.com
11   Attorneys for Plaintiffs and the Putative Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   JOINT STATUS REPORT
                                                                CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 104 Filed 12/14/20 Page 3 of 5



 1            Pursuant to the Court’s September 17, 2020 Order (the “September 17 Order”) (Dkt. No.
 2   103), the parties in the above-captioned action, by and through their respective counsel of record,

 3   jointly submit this report with respect to the status of settlement discussions and resumption of

 4   litigation proceedings in this matter.

 5            This action has been stayed since March 13, 2020 so that the parties could engage in

 6   settlement discussions. (Dkt. No. 91.) The related case of Jane Doe v. UnitedHealth Group, Inc.

 7   et al., Case No. 17-cv-4160 (E.D.N.Y.), has similarly been stayed. Since the stay went into

 8   effect, the parties have made progress in their discussions, which are ongoing but have not yet

 9   reached a resolution. The parties are still hopeful that this matter can be settled.

10            In light of the Court’s statement at the September 17 hearing that further extensions to the

11   stay would not be granted, the parties are jointly proposing a schedule for resuming discovery

12   and certain case activities thereafter.             At the time of the entry of the stay, there were

13   approximately six months before Plaintiffs’ motion for class certification was due. (See Dkt. No.

14   77.) The proposed schedule below keeps that timeframe roughly in place, while adding in some

15   time to account for the December holidays. The proposed schedule below also adds certain

16   interim deadlines for document and written discovery before the anticipated period for additional

17   depositions.

18            We note that the proposed schedule sets a deadline of January 22, 2021, for the parties to

19   file motions to compel relating to discovery issues that are outstanding as of that date (including

20   refiling, if needed, the motion to compel that was filed prior to the stay).* Given that these issues

21   may impact some of the fact depositions, the parties will work with the Court in good faith to

22   obtain a ruling on such motions by February 19, 2021.

23            The parties intend to meet and confer shortly regarding these outstanding issues, and we

24   are hopeful that we can come to agreement on most, if not all, of them prior to the January 22,

25   2021 deadline. We will apprise the Court by January 22, 2021 if no motions to compel on

26
              *
27              The parties reserve the right to file additional motions to compel after the January 22, 2021 deadline on
     other issues that may come up as discovery progresses.
28
                                                                                                     JOINT STATUS REPORT
                                                                                                  CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 104 Filed 12/14/20 Page 4 of 5



 1   outstanding issues are necessary.
 2
                      Class Certification Period               Proposed Deadline
 3

 4             Deadline to file motions to compel               January 22, 2021
               relating to discovery disputes as of that
 5             date

 6             Substantial completion of all document          February 19, 2021
               productions and written fact discovery
 7             (other than that which are the subject of
 8             the motions to compel)

 9             Completion of any further document                March 19, 2021
               production and written fact discovery
10             arising out of rulings on the motions to
               compel filed by January 22, 2021 (if
11             ruled upon on or before February 19,
               2021)
12

13             Completion of fact depositions                    April 16, 2021

14             Exchange of opening class certification            May 7, 2021
               expert reports, and completion of any
15             further fact discovery arising out of
               deposition testimony
16
               Exchange of rebuttal class certification           June 4, 2021
17
               expert reports
18
               Close of class certification expert                June 18, 2021
19             discovery

20             Plaintiff’s motion for class certification         July 16, 2021
               due
21

22             Opposition to motion for class                   August 27, 2021
               certification due
23
               Reply in support of class certification         September 24, 2021
24             due

25             Hearing on motion for class certification    To be determined based on
                                                                Court availability
26

27          As we have in our prior proposed schedules, the parties anticipate a second period of
28
                                                                                 JOINT STATUS REPORT
                                                                              CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 104 Filed 12/14/20 Page 5 of 5



 1   discovery following the Court’s ruling on Plaintiffs’ motion for class certification.
 2          The parties are concurrently submitting a similar proposed scheduling order for the Jane
 3   Doe matter.
 4

 5   Dated: December 14, 2020                   CROWELL & MORING LLP
 6                                              By: /s/ Michael W. Lieberman
                                                    Michael W. Lieberman
 7                                                  Attorneys for the Defendants
 8

 9   Dated: December 14, 2020                  ZUCKERMAN SPAEDER LLP
10                                             By: /s/ Jason S. Cowart
                                                   Jason S. Cowart
11                                                 Attorneys for Plaintiffs and the Putative Class
12

13

14

15                                       FILER’S ATTESTATION
16          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
17   filing of this document has been obtained from the other signatories.
18
     Dated: December 14, 2020                      /s/ Michael W. Lieberman
19                                                 Michael W. Lieberman
20

21

22

23

24

25

26

27

28
                                                                                       JOINT STATUS REPORT
                                                                                    CASE NO. 4:18-cv-06336-HSG
